DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Karin Williams on 1/4/2022. 
The application has been amended as follows: 

In Claim 1, on line 15, delete "a light incoming face and a light outgoing face" and replace with – a light incoming face that is substantially perpendicular to a light outgoing face --. 

In Claim 15, on line 1, delete "in claim 14" and replace with – in claim 1 –.

In Claim 20:
on line 17, delete "the light incoming face of the lens" and replace with – a light incoming face of a lens --;
on line 18, delete "a lens including a light incoming face and a light outgoing face" and replace with – the lens including the light incoming face that is substantially perpendicular to a light outgoing face --;

Allowable Subject Matter
Claims 1-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regard to claim 1, while vehicle lights including a longitudinal axis extending in a front-rear direction, and having a base including a compartment having an opening at a front end thereof; at least one first light emitter disposed on a circuit board mounted in the compartment of the base; a plurality of second light emitters disposed on the circuit board; a reflective seat disposed in the compartment of the base and located in front of the at least one first light emitter and the plurality of second light emitters, wherein the reflective seat includes a central portion having at least one first reflective face and at least one hollow portion, wherein the at least one first reflective face substantially surrounds the at least one hollow portion, wherein the at least one hollow portion is aligned with the at least one first light emitter, and wherein the at least one first light emitter is configured to emit light rays which are reflected in a forward direction toward the opening by the at least one first reflective face; and a lens including a light incoming face and a light outgoing face, wherein the lens is substantially disposed in the compartment and the plurality of second light emitters is configured to emit light rays which are incident to the light incoming face and which exits forwards via the light outgoing face, wherein the lens further includes an extension portion and a light output portion, and a front cover which is transmittable to light, wherein the front cover is disposed at the opening at the front end of the base and is configured to close the 

The vehicle light, as disclosed in claim 1 above, wherein the light output portion is located on an end of the extension portion remote from the longitudinal axis, wherein the light outgoing face is located at a front end of the light output portion, and wherein the light rays emitted from the plurality of second light emitters and incident to the light incoming face are reflected by the extension portion and the light output portion and then exit forwards via the light outgoing face.

Claims 2-13 and 15-19 are allowed for being dependent on the allowed claim 1. 

With regard to claim 20, while vehicle lights including a longitudinal axis extending in a front-rear direction, and having a base including a compartment having an opening at a front end thereof; a plurality of light emitters;  a reflective seat disposed in the compartment of the base and located in front of the plurality of light emitters, wherein the reflective seat includes an annular portion surrounding the longitudinal axis, extends forwards, and tapering rearwards, wherein the reflective seat further includes a reflective face located at a rear end of the annular portion and located in front of the plurality of light emitters, and wherein the reflective face is configured to reflect the light rays from the plurality of light emitters to the light incoming face of the lens; and a lens including a light incoming face and a light outgoing face, wherein the lens is substantially disposed in the compartment and the plurality of light emitters is configured 

The vehicle light, as disclosed in claim 20 above, wherein the light output portion is located on an end of the extension portion remote from the longitudinal axis, wherein the light outgoing face is located at a front end of the light output portion, and wherein the light rays emitted from the plurality of light emitters and incident to the light incoming face are reflected by the extension portion and the light output portion and then exit forwards via the light outgoing face.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571) 272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/
Examiner of Art Unit 2875